Citation Nr: 0947693	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to June 
1986 and from December 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  This case was previously before 
the Board in March 2008 and was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in March 2004 the Veteran filed, in 
pertinent part, a claim of entitlement to service connection 
for PTSD.  Even though the Veteran specified that he sought 
service connection for PTSD, the Veteran's claim constituted 
a claim for service connection for an acquired psychiatric 
disability, however diagnosed.  As such, the claim can not be 
limited only to the diagnosis that the Veteran references, 
but rather, must be considered a claim for service connection 
for any and all psychiatric disabilities clinically 
indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
While the evidence reflects diagnoses for psychiatric 
disability other than PTSD, including major depressive 
disorder, the issue of service connection for psychiatric 
disability other than PTSD, to include major depressive 
disorder, has yet to be adjudicated by the RO.

As for the Veteran's major depressive disorder, the Veteran 
essentially indicated at a January 2006 VA examination that 
he had experienced depressive symptoms for the prior 10-14 
years.  Further, a July 2009 VA examiner appeared to suggest 
that the Veteran's depression could be related to his back 
pain.  The Board observes that the Veteran is service-
connected for lumbosacral strain with herniated disc (rated 
as 20 percent disabling).  A claim of secondary service 
connection is inextricably intertwined with the service 
connection issue on appeal.  The Veteran is also service-
connected for dermatitis (rated as 10 percent disabling) and 
residuals of a fractured left index finger (rated as 
noncompensable).

In July 2009 the Veteran underwent a VA examination that was 
to address the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As the examiner did not indicate (as noted by 
the Veteran's representative's November 2009 written 
argument) whether the Veteran's current psychiatric 
disability (major depressive disorder) was related to 
service, the Board finds that the VA opinion obtained in this 
case (in light of Clemons) is not adequate, and another VA 
examination should be scheduled.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service, or service-connected disability.

2.  The AOJ should then adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD and 
depression, including as secondary to 
service-connected disability.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





